Citation Nr: 1516313	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  14-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a relative.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran Recognized Guerilla Service from January 1945 to February 1946.  He died in January 1955.  At the time of his death, the Veteran had no service-connected disabilities.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board on appeal from a May 2013 rating action of the Department of Veterans Affairs Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO found that the evidence submitted was not new and material, did not reopen the claim, and continued the denial of the appellant's claim. 

In January 2015, the appellant testified at a Board hearing before the undersigned.  A transcript is associated with the file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  By rating action dated May 2008, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for cause of death; the appellant did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  Evidence received since the last final denial is cumulative and redundant of the record and does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The unappealed May 2008 rating decision that determined new and material evidence had not been received to reopen the previously denied claim of service connection for cause of death is final, and no new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In a claim for dependency and indemnity compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board further notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

A May 2012 letter, sent prior to the May 2013 rating decision, advised the appellant of the evidence and information necessary to reopen her claim for service connection for the cause of the Veteran's death, as well as her and VA's respective responsibilities in obtaining such evidence and information. The letters advised the appellant of the basis of the prior final denial.  The letters also advised the appellant how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations in accordance with Kent, supra.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include verification of the Veteran's service dates, private treatment records, and lay statements.  The RO attempted to obtain the Veteran's service treatment records (STRs), but such records are not available, as confirmed by the National Personnel Records Center in March 2013.  An April 2013 letter advised the appellant of the efforts made to obtain the STRs and advised her to submit any STRs in her possession.  The appellant did thereafter submit additional records, and testified at the January 2013 Board hearing in January 2015 that she had no further evidence to submit in support of her claim.

The Board notes that a VA opinion has not been obtained to address whether the cause of death was related to service.  As the Board has already determined that new and material evidence has not been presented to reopen the claim, VA's duty to provide an examination is extinguished and the issue of whether a VA opinion is required becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Law and Analysis

Veterans who served in the Commonwealth Army of the Philippines (or Regular Philippine Army) are eligible for DIC, from and after the dates and hours, respectively, when they were called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941.  Service as a Recognized Guerrilla under the circumstances outlined in 38 C.F.R. § 3.40(d) is also included for DIC benefits.  See 38 C.F.R. § 3.40(c); see also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart vi, Chapter 4, Section A, Topic 2, Block a (Eligibility Table for VA Benefits Based on Service in the Philippines).

Service department records confirm that the Veteran served with the Recognized Guerillas from January 1945 to February 1946.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The fact that the Veteran served in this capacity gives the appellant standing for cause of death benefits, is not in dispute here.

In order to establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In this case, the Veteran died on January [redacted], 1955.  The death certificate lists the immediate cause of death as pulmonary tuberculosis, far advanced, bilateral.  There were no identified underlying causes of death.  No autopsy was conducted.  At the time of his death, the Veteran did not have a single adjudicated service-connected disability.

Tuberculosis may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within three years after termination of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Evidence of activity on comparative study of x-ray films showing pulmonary tuberculosis within the 3-year presumptive period provided by section 3.307(a)(3) will be taken as establishing service connection for active pulmonary tuberculosis subsequently diagnosed by approved methods.  38 C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis will be acceptable only when provided in (1) service department records; (2) VA medical records of examination, observation or treatment; or (3) private physician records on the basis of that physician's examination, observation or treatment of the Veteran and where the diagnosis is confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.
38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).

The appellant contends that the Veteran's pulmonary tuberculosis was related to his active military service.

The RO initially denied service connection for the cause of the Veteran's death in a January 1955 rating decision.   In an October 1955 decision, the Board confirmed this denial.  Subsequent petitions to reopen the claim based on new and material evidence were denied, most recently in May 2008.  This decision, since not appealed, is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).  The Court has held that in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (emphasis added).

In the October 1955 decision, the Board denied the appellant's cause of death claim because the competent medical evidence of record failed to establish that the cause of the Veteran's death from pulmonary tuberculosis was related to his Philippines service during World War II, nor did it manifest within the presumptive period.  

The RO has not reopened the new and material evidence petition and considered it on the merits.  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the cause of death claim before proceeding to readjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.

The appellant filed her petition to reopen service connection for the cause of the Veteran's death in January 2012.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Evidence of record at the time of the last, final May 2008 rating decision includes an Affidavit for Philippine Army Personnel; various statements from the Veteran's wife, neighbors, and fellow soldiers; a physician's statement indicating that he treated the Veteran from October to November 1947 and diagnosed pulmonary tuberculosis; a 1955 death certificate, and a January 1997 Certificate of Hospitalization.

Evidence received since the last, final May 2008 rating decision consists of a duplicate January 1997 Certificate of Hospitalization, a duplicate death certificate, a private clinical abstract regarding an April 1949 hospital stay, and January 2015 hearing testimony from the appellant. 

Initially, the Board notes that the duplicate January 1997 Certificate of Hospitalization and death certificate were already of record at the time of the May 2008 rating decision.  Therefore, these records are not new and cannot form the basis to reopen the claim.  38 C.F.R. § 3.156(a).

With respect to the remaining evidence, the Board finds that, although this additional evidence is "new" and, therefore, not duplicative or cumulative or redundant of evidence on file at the time of the May 2008 rating decision, it nonetheless is not "material" within the meaning of 38 C.F.R. § 3.156(a).

Specifically, the private clinical abstract shows that the Veteran consulted a private hospital in April 1949 due to cough and cold and weight loss associated with body weakness, and was diagnosed with pulmonary tuberculosis following examination.  However, this diagnosis was not within 3 years of discharge.  Further, the clinical abstract-like the physician's statement already of record-does not demonstrate that the diagnosis of pulmonary tuberculosis was made by physician's examination, observation or treatment of the Veteran and where the diagnosis was confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based upon acceptable hospital observation or treatment.  38 C.F.R. § 3.371(a); 38 C.F.R. § 3.374; Tubianosa, 3 Vet. App. at 184.

Testimony at the January 2015 Board hearing included general statements that the Veteran had tuberculosis in service that caused his death, but these assertions are cumulative to previous claims and not sufficient to reopen the claim. 

Therefore, this evidence does not relate to an unestablished fact necessary to substantiate the cause of death claim, and thus does not raise a reasonable possibility of substantiating the cause of death claim.  38 C.F.R. § 3.156(a).  In short, no additional competent medical evidence was submitted demonstrating that the cause of death listed on the death certificate were incurred or aggravated during the Veteran's service in the Philippines.  Accordingly, the Board finds no new and material evidence to reopen the claim for service connection for the cause of the Veteran's death.  The claim is not reopened.  38 U.S.C.A. § 5108.


ORDER


As no new and material evidence has been received, the claim of service connection for the cause of the Veteran's death is not reopened and the appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals 





Department of Veterans Affairs


